Citation Nr: 1122138	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-06 700	)	DATE
	)
	)


THE ISSUE

Whether a January 12, 2004, rating decision which denied the Veteran's request to reopen a claim of service connection for left knee degenerative joint disease, including as secondary to service-connected right knee status-post total knee arthoplasty with degenerative joint disease, was the product of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The moving party (the Veteran) had active service from December 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on a motion filed by the moving party in June 2007 to reverse or revise, on the basis of clear and unmistakable error (CUE), a January 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the Veteran's request to reopen a claim of service connection for left knee degenerative joint disease, including as secondary to service-connected right knee status-post total knee arthoplasty with degenerative joint disease. 

A videoconference Board hearing was held at the RO in May 2010 before the undersigned Acting Veterans Law Judge.

The Board notes that, at the Veteran's May 2010 videoconference Board hearing, the Veteran testified that the RO had committed CUE in not inferring and granting a claim of service connection for left knee degenerative joint disease, including as secondary to service-connected right knee status-post total knee arthoplasty with degenerative joint disease, based on a VA outpatient treatment record dated in August 2000.  The Board also notes that, contrary to the Veteran's lay assertions and hearing testimony, the RO has adjudicated a claim of service connection for left knee degenerative joint disease, including as secondary to service-connected right knee status-post total knee arthoplasty with degenerative joint disease, on several occasions.  Most recently, the RO declined to reopen this claim in a January 2004 rating decision which was not appealed.  Because it appears that the Veteran is asserting that the RO's decision not to reopen the previously denied service connection claim for left knee degenerative joint disease, including as secondary to service-connected right knee status-post total knee arthoplasty with degenerative joint disease, in January 2004 was the product of CUE, his CUE claim is as stated on the title page of this decision.

The Board notes that, in February 2010, the Veteran filed a new claim of entitlement to a total disability rating based on individual unemployability (TDIU).  The Board does not have jurisdiction over this claim so it is referred to the AOJ for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's CUE claim has been obtained.

2.  The January 12, 2004, rating decision, which denied the Veteran's request to reopen a claim of service connection for left knee degenerative joint disease, including as secondary to service-connected right knee status-post total knee arthoplasty with degenerative joint disease, was not undebatably erroneous.


CONCLUSION OF LAW

The January 2004 rating decision, which denied the appellant's request to reopen a claim of service connection for left knee degenerative joint disease, including as secondary to service-connected right knee status-post total knee arthoplasty with degenerative joint disease, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2010); 38 C.F.R. § 3.105(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

As an initial matter, the Board notes that the VCAA and its implementing regulations, codified in part at 38 C.F.R. § 3.159, are not applicable to CUE claims.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (finding that VA does not have "a duty to develop" in CUE claims because "there is nothing further that could be developed").  As noted in Livesay, CUE claims are not conventional appeals but instead are requests for revision of previous decisions.  Claims based on CUE are fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits but is instead collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-179.  Moreover, a litigant alleging CUE has the burden of establishing such error on the basis of the evidence of record at the time of the challenged decision.  Id.

The appellant essentially contends that the RO committed CUE when it declined to reopen a claim of service connection for left knee degenerative joint disease, including as secondary to service-connected right knee status-post total knee arthoplasty with degenerative joint disease, in a January 2004 rating decision which was not appealed.  He has contended specifically in lay statements and in his videoconference Board hearing testimony that the RO committed CUE in not inferring and granting this claim based on a VA outpatient treatment record dated in August 2000 which, in his view, related his left knee disability to his service-connected right knee disability.  

Previous determinations, which are final and binding, including decisions of service connection, degree of disability and other issues, will be accepted as correct in the absence of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). To establish a valid CUE claim, a Veteran must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310 (1992).

The Court has stressed consistently the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded a three-prong test to determine whether clear and unmistakable error is present in a prior determination: (1) Either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question and not on subsequent determinations of record.  Damrel, 6 Vet. App. at 245.  To establish a valid claim of clear and unmistakable error, the claimant must demonstrate that either the correct facts, as they were known at the time, were not before the adjudicator, or that statutory or regulatory provisions extant at the time were applied incorrectly.  Daniels v. Gober, 10 Vet. App. 474 (1997).

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable error.  Allegations that previous adjudications had improperly weighed and evaluated the evidence also can never rise to the stringent definition of clear and unmistakable error.  Fugo, 6 Vet. App. at 43-44.

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2010).

As noted in the Introduction, the Veteran essentially contends that the RO misapplied 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156 and, therefore, committed CUE when it declined to reopen his claim of service connection for left knee degenerative joint disease, including as secondary to service-connected right knee status-post total knee arthoplasty with degenerative joint disease, in the January 12, 2004, rating decision.  He also contends that this claim should have been reopened and granted by the RO in January 2004 based on a VA outpatient treatment record dated in August 2000.  He contends further that, because he has experienced left knee disability due to his service-connected right knee disability since service, he should be awarded service connection for a left knee disability effective on the date of his separation from active service.

A review of the claims file shows that the Veteran filed a VA Form 21-4138 which was dated on September 6, 2000, and date-stamped as received by the RO on September 11, 2000, in which he requested service connection for a left knee disability as secondary to his service-connected right knee disability.  The Veteran stated, " The strain and wear and tear on my left knee is the result of my right knee condition."

The Veteran submitted a VA Form 21-4138 dated on December 13, 2000, and date-stamped as received by the RO on December 18, 2000, in which he stated, " I still desire to be considered for service-connection for my left knee condition as secondary to my service-connected right knee condition.

The Veteran submitted records for a left knee total knee arthoplasty which he had at a VA Medical Center in May 2001.  These records were date-stamped as received by the RO on May 22, 2001.

On July 30, 2001 RO personnel prepared internal VA correspondence in which it was noted that the Veteran was claiming service connection for a left knee disability as secondary to his service-connected right knee disability.  RO personnel were directed to send a VCAA letter to the Veteran "for this condition and develop appropriately."

On August 3, 2001, the RO sent the Veteran a VCAA letter dated concerning his secondary service connection claim for a left knee disability as secondary to his service-connected right knee disability.  A review of the file copy of this letter contained in the Veteran's claims file shows that it also was sent to his service representative.

In a rating decision dated on January 7, 2002, and issued to the Veteran and his service representative on January 10, 2002, the RO denied the Veteran's original claim of service connection for left knee degenerative joint disease, including as secondary to service-connected right knee status-post total knee arthoplasty with degenerative joint disease (which it characterized as degenerative joint disease, left knee, status-post total knee arthoplasty).  This decision was not appealed and is now final.  See 38 U.S.C.A. § 7105 (West 2002).

On January 25, 2002, the Veteran contacted the RO and again stated that his left knee disability was secondary to his service-connected right knee disability.  A VA Form 119, "Report of Contact," was included in the claims file and confirms this conversation.  

Additional VA outpatient treatment records were printed out on January 25, 2002, and associated with the Veteran's claims file.  A review of these records shows that, on VA outpatient treatment for rheumatology on August 7, 2000, the Veteran complained of bilateral knee pain.  He stated that, while on active service, he had fallen and injured his right knee.  He tore cartilage in the right knee as a result of this fall and had open surgery of the right knee to repair a cartilage tear.  The Veteran also reported that, 18 months earlier, he had been kicked by a cow in his right knee while working on his job as a herdsman at a dairy.  This injury exacerbated his right knee pain and required arthroscopic surgery.  The Veteran reported further that, in the past 3 years, he had gained approximately 70 pounds.  He had difficulty walking down stairs and going downhill.  Kneeling induced excruciating bilateral knee pain.  He also had knee pain at night.  His knee pain also was exacerbated by weight bearing.  The Veteran stated that he recently had been released from his job as a herdsman at a diary secondary to knee pain and was collecting unemployment insurance.  Physical examination of the knees showed no erythema, warmth, or effusion, diffuse joint line tenderness, a restricted range of motion, and marked crepitus.  X-rays of the bilateral knees showed involvement of all 3 compartments with joint space narrowing and osteophyte formation.  The assessment was bilateral osteoarthritis of the knees.

On February 6, 2002, the RO issues a deferred rating decision and noted that, based on a review of the VA Form 119 dated on January 25, 2002, the Veteran "believes [his] left knee condition is due to [his] service connected right knee.  Rating decision dated 1/7/02 recently denied this issue.  Inform Veteran that if he wishes to disagree with this decision it must be submitted in writing."  A letter was issued to the Veteran and his service representative on February 12, 2002, which notified him that, if he wanted to disagree with the January 2002 rating decision, his disagreement must be submitted in writing.

On October 22, 2003, the Veteran submitted a signed VA Form 21-4138 dated and date-stamped as received by the RO on October 27, 2003.  In statements on this form, the Veteran again requested secondary service connection for a left knee disability "due to the problems I have incurred with my right knee."  Attached to the Veteran's October 2003 VA Form 21-4138 was a VA outpatient treatment report dated on September 25, 2003, which showed treatment for his service-connected right knee disability.  The RO properly interpreted the Veteran's October 2003 VA Form 21-4138 as a request to reopen his previously denied service connection claim for left knee degenerative joint disease, including as secondary to service-connected right knee status-post total knee arthoplasty with degenerative joint disease.  The RO subsequently issued a VCAA notice letter on this claim to the Veteran and his service representative on November 12, 2003.

In a rating decision dated on January 12, 2004, and issued to the Veteran and his service representative on January 20, 2004, the RO denied the Veteran's request to reopen his previously denied service connection claim for left knee degenerative joint disease, including as secondary to service-connected right knee status-post total knee arthoplasty with degenerative joint disease.  This decision also was not appealed and is now final.  See 38 U.S.C.A. § 7105 (West 2002).

On February 2, 2004, the Veteran contacted the RO concerning his appeal.  A VA Form 119, "Report of Contact," indicates that the Veteran spoke to RO personnel and stated that his appeal was not for a temporary 100 percent rating for surgery for his service-connected right knee disability.  Instead, the Veteran stated that his appeal was for service connection for a left knee disability "as a residual from the current [service-connected] right knee."  There is a post-it note attached to this VA Form 119 in which RO personnel stated "Not signed.  Not a valid NOD."

On February 23, 2004, a Decision Review Officer at the RO contacted the Veteran's service representative to discuss what benefits the Veteran sought on appeal.  An informal DRO Conference Report dated on February 23, 2004, indicates that, after discussing the Veteran's claims with his service representative, the service representative agreed to contact the Veteran "to determine benefit sought on appeal."

A deferred rating decision dated on February 24, 2004, the RO noted that the Veteran had reported earlier that month that he wanted to appeal the January 2004 rating decision which denied his request to reopen the claim of service connection for left knee degenerative joint disease, including as secondary to service-connected right knee status-post total knee arthoplasty with degenerative joint disease.  It was noted that the Veteran's disagreement with this rating decision needed to be in writing and he should be informed that the VA Form 119, "Report of Contact," included in the claims file was not considered a Notice of Disagreement with the January 2004 rating decision "unless he informs us in writing over his signature or he contacts his accredited representative...and have them file a Notice of Disagreement."  There was a handwritten note on this deferred rating decision indicating that the Veteran already had been informed of the need to submit a written Notice of Disagreement.

On May 20, 2004, the Veteran's complete Social Security Administration (SSA) records were received at the RO.  These records show that, in October 2001, SSA concluded that the Veteran was entitled to SSA benefits based on degenerative joint disease of the bilateral knees which had begun in March 2000.

The Board notes that new evidence means existing evidence not previously received to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  In the narrative for the January 12, 2004, rating decision, the RO noted that the evidence of record previously had shown that the Veteran's left knee disability was not related to his service-connected right knee disability.  The RO also noted that another review of the evidence clearly showed that the Veteran's left knee disability was not caused or aggravated by his service-connected right knee disability.  Thus, the claim of service connection for left knee degenerative joint disease, including as secondary to service-connected right knee status-post total knee arthoplasty with degenerative joint disease, was not reopened.

With respect to the Veteran's allegation that the RO committed CUE by misapplying 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156 when it declined to reopen his claim of service connection for left knee degenerative joint disease, including as secondary to service-connected right knee status-post total knee arthoplasty with degenerative joint disease, in the January 12, 2004, rating decision, the Board again finds that the evidence of record at the time of the January 2004 rating decision, including the August 2000 VA outpatient treatment record, did not show that the Veteran's left knee degenerative joint disease was caused or aggravated by his service-connected right knee status-post total knee arthoplasty with degenerative joint disease.  See Damrel, 6 Vet. App. at 245.  This record shows instead only that, after he complained of right knee disability and physical findings were obtained concerning the right knee, the Veteran was diagnosed as having bilateral osteoarthritis of the knees.  Although the Veteran essentially contends that the correct facts (in this case, the August 2000 VA outpatient treatment record) were not before the RO in January 2004, the Board observes that this evidence clearly was associated with the Veteran's claims file prior to the January 2004 rating decision and was reviewed by the RO when it adjudicated his request to reopen the previously denied service connection claim for a left knee disability, including as secondary to a service-connected right knee disability.  See Daniels, 10 Vet. App. at 474.  Thus, the Board finds that the RO correctly determined in January 2004 that, although this evidence was new, it was not material to the claim of service connection for a left knee disability, including as secondary to a service-connected right knee disability.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  Because the RO properly applied the laws governing new and material evidence in the January 10, 2004, rating decision when it declined to reopen the Veteran's claim of service connection for left knee degenerative joint disease, including as secondary to service-connected right knee status-post total knee arthoplasty with degenerative joint disease, the Board finds that this rating decision was not the product of CUE.

As discussed in the Introduction, the Veteran has contended strenuously that the RO committed CUE in not inferring a claim of service connection for left knee degenerative joint disease, including as secondary to service-connected right knee status-post total knee arthoplasty with degenerative joint disease, based on an August 2000 VA outpatient treatment record.  A review of the August 2000 VA outpatient treatment record again does not show any intent by the Veteran to file a service connection claim for a left knee disability, including as secondary to a service-connected right knee disability.  The Veteran also did not identify any benefit sought at this VA outpatient treatment visit such that this claim could have been inferred by the RO.  The Board observes that, even assuming for the sake of argument only that the RO should have inferred this claim in August 2000, it subsequently adjudicated this claim in unappealed rating decisions issued in January 2002 and in January 2004.  Thus, the Board finds that the Veteran's allegation of CUE with respect to the RO's alleged failure to infer a claim of service connection for left knee degenerative joint disease, including as secondary to service-connected right knee status-post total knee arthoplasty with degenerative joint disease, based on an August 2000 VA outpatient treatment record is without merit.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); 38 C.F.R. §§ 3.1(p), 3.155(a).  

The Board finally notes that, in advancing his CUE motion, the Veteran appears to be expressing disagreement with how the RO weighed the evidence of record (including the August 2000 VA outpatient treatment record) in the unappealed January 2004 rating decision which declined to reopen a claim of service connection for left knee degenerative joint disease, including as secondary to service-connected right knee status-post total knee arthoplasty with degenerative joint disease.  See Luallen, 8 Vet. App. at 96.  It is well-settled that such argument can never rise to the stringent definition of CUE.  See Fugo, 6 Vet. App. at 43-44.  The Veteran and his service representative also contended at the May 2010 Board hearing that the RO somehow failed to comply with the duty to assist under the VCAA by not providing him with appropriate VCAA notice on his claim of service connection for left knee degenerative joint disease, including as secondary to service-connected right knee status-post total knee arthoplasty with degenerative joint disease.  Allegations of a failure to comply with the duty to assist also do not rise to the stringent definition of CUE.  Id.  In any event, and contrary to the assertions of the Veteran and his service representative at the May 2010 hearing, a review of the claims file clearly shows that VA provided the Veteran with appropriate VCAA notice in August 2001 on his claim of service connection for left knee degenerative joint disease, including as secondary to service-connected right knee status-post total knee arthoplasty with degenerative joint disease and in November 2003 on his request to reopen this claim.  Thus, to the extent that the Veteran's claim of CUE is based on a simple disagreement with how the RO weighed the evidence in the January 2004 rating decision or on the RO's alleged failure to comply with the duty to assist under the VCAA, it is dismissed.


ORDER

The motion to reverse or revise, on the basis of CUE, a January 10, 2004, rating decision is denied.



                       ____________________________________________
	E. I. VELEZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



